DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 16/536645 filed on July 01, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.





Information Disclosure Statement
3.	The Information Disclosure Statement filed on July 01, 2021 and August 25, 2021 were reviewed and accepted by the Examiner.





Response to Arguments

4.	On Pg. 9-12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that the arguments are moot because a new reference is presented below to teach the amended. 


Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system, independent claim 10 system and 15 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 8 and 15 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “breaking, by one or more computing devices, a document on a punctuation mark to create a fragment”, “breaking, by the one or more computing devices, the fragment on a stop-word to create a phrase filtering out the stop-word” “generating, by the one or more computing devices, a set of subphrases, wherein the set of subphrases comprises all combinations of 1 to n consecutive words of the phrase, where n is determined as the number of words in the phrase” and “scoring, by the one or more computing devices, a frequency of a subphrase of the set of subphrases against subphrases of a first classification document and subphrases of a second classification document, wherein the subphrase has a highest frequency score in the document; determining, by the one or more computing devices, that the frequency of the subphrase is higher relative to the first classification document than the second classification document; and assigning, by the one or more computing devices, a classification of the first classification document to the document” and “and mapping, by the one or more computing devices, the document to a document map based on the classification” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 2, 9 and 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a system, independent claim 9 system and 16 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2, 9 and 16 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “storing the document map in a memory instance; storing the subphrase as a key value of a suggestions map in the memory instance; and suggesting the subphrase from the suggestions map based on matching a character sequence from a search input to a character sequence of the subphrase.” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 3, 10 and 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a system, independent claim 10 system and 17 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3, 10 and 17 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “suggesting the document from the document map when the search input matches the subphrase” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 4, 11 and 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a system, independent claim 11 system and 18 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4, 11 and 18 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein storing the document map in the memory instance comprises: storing, by the one or more computing devices, the document map including a plurality of additional subphrases, wherein the additional subphrases are selected for storage based on a minimum frequency score” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 5, 12 and 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a system, independent claim 12 system and 19 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5, 12 and 19 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “storing, by the one or more computing devices, the document map and the suggestions map in an additional memory instance, wherein suggesting the subphrase from the suggestions map comprises obtaining the suggestions map from the memory instance or the additional memory instance based on a load of the memory instance and the additional memory instance” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claims 6, 13 and 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a system, independent claim 13 system and 20 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6, 13 and 20 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “calculating a frequency score of the subphrase based on a frequency of words in the subphrase” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claims 21, 22 and 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, break the fragments into phrases by removing stop words, creating sub-phrases, scoring the frequency of the phrases into a classifications and map the document based upon the classification.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 21 recites a system, independent claim 22 system and 23 computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification and assign the document to the first classification based upon the score, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify fragments from a document, breaking the fragments up based upon stop words, generating sub-phrases based upon word combinations, score the phrases based upon a first and second classification, and assign the document to the first classification based upon the score.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 21, 22 and 23 recites the additional elements of a processor, memory, “generating subphrases” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “the subphrases of the first classification document comprise a first subphrase and a second subphrase and the subphrases of the second classification document comprise the first subphrase and the second subphrase, wherein usage of the first subphrase occurs with a higher frequency relative to the first classification document than the second classification document; and the subphrase of the set of subphrases is the first subphrase; the method further comprising: scoring, by the one or more computing devices, a frequency of a different subphrase of the set of subphrases against the second subphrase of the first classification document and the second second subphrase of the second classification document, wherein the different subphrase is the second subphrase; determining, by the one or more computing devices, that the frequency of the different subphrase is closer to a frequency of the second subphrase in the first classification document than a frequency of second subphrase in the second classification document; and wherein assigning the classification of the first classification document to the document is based on the frequency of the subphrase of the set of subphrases and the frequency of the different subphrase of the set of subphrases” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to sub-phrases, and classify documented based upon the sub-phrases are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-13, 15-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koperda et al. U.S. Patent Application Publication No. 2012/0117082 (herein as ‘Koperda’) and further in view of Zhilyaev U.S. Patent No. 6,137,911 (herein as ‘Zhilyaev’) and Yadav et al. U.S. Patent Application Publication No. 2021/0019309 (herein as ‘Yadav’).

As to claim 1 Koperda teaches a computer implemented method, comprising:
breaking, by one or more computing devices, a document on a punctuation mark to create a fragment (Fig. 6 and Par. 0478 Koperda discloses acquiring documents of interest (401) and performing document analysis (403) on the documents. Par. 0438 Koperda discloses during document analysis the phrase is identified as hyphen phrase. The hyphen phrase is seen as punctuation mark. Par. 106 Koperda discloses hyphen phrase breaks words into parts);
Koperda does not teach but Zhilyaev teaches breaking, by the one or more computing devices, the fragment on a stop-word to create a phrase filtering out the stop-word (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases);
generating, by the one or more computing devices, a set of subphrases (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases.);
Koperda and Zhilyaev are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Koperda to include the next word indexing of Zhilyaev, to increase the number of unique set of words. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results and remove non-relevant words (Col. 2 Lines 14-45 Zhilyaev).
Koperda in combination with Zhilyaev does not teach but Yadav teaches wherein the set of subphrases comprises all  combinations of 1 to n consecutive words of the phrase where n is determined as the number of words in the phrase (Par. 0371 Yadav discloses matching each possible n-gram (consecutive n words) for various values of n). The each possible n-gram is seen as all combinations 1 to n. The example of two words will lead to 2 various n-gram consecutive words);
Koperda and Yadav are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Yadav to include the next word of Yadav, to generate better database queries. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results (Par. 0040 Yadav).
Zhilyaev teaches scoring, by the one or more computing devices, a frequency of a subphrase of the set of subphrases against subphrases of a first classification document and subphrases of a second classification document, wherein the subphrase has a highest frequency score in the document (Col. 20 Lines 2-10 Zhilyaev discloses determining the number of times the phrase appears in a document. Col. 20 Lines 61-66 Zhilyaev discloses classifying documents into classifications.  Col. 21 Lines 15-45 Zhilyaev discloses determining a score for the phrase to decide based upon a threshold which clusters (classification) that phrase belongs.  Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score);
determining, by the one or more computing devices, that the frequency of the subphrase is higher relative to the first classification document than the second classification document (Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score. The clusters that are not removed from association are seen as the higher subphrase);
 and assigning, by the one or more computing devices, a classification of the first classification document to the document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrase is classified into the five clusters that are most relevant. The first classification is seen as one of the five clusters);
Koperda teaches and mapping, by the one or more computing devices, the document to a document map based on the classification (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords. Par. 0298 and Par. 0301 Koperda discloses only words that appear in 1%-10% appear for analysis. Par. 0318 Koperda discloses indexing phrases should be constructed from high frequency single term components).

As to claim 2 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation of claim 1.
In addition Koperda teaches further comprising: 
storing, by the one or more computing devices, the document map in a memory instance (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords);
storing, by the one or more computing devices, the subphrase as a key value of a suggestions map in the memory instance and suggesting, by the one or more computing devices, the subphrase from the suggestions map based on matching a character sequence from a search input to a character sequence of the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. The keywords are seen as the subphrase. Par. 0446 and par. 0447 Koperda discloses phrase and created phrases. The created phrases are a collection of words from the phrase minus the excluded words. The created phrases are seen as the suggestion map).

As to claim 3 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 2.
In addition Koperda teaches further comprising: suggesting, by the one or more computing devices, the document from the document map when the search input matches the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. Koperda discloses identifying documents that have a document frequency above n/100 are deemed as acceptable. The keywords are seen as the subphrase).

As to claim 4 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 2.
In addition Koperda teaches wherein storing the document map in the memory instance comprises: 
storing, by the one or more computing devices, the document map including a plurality of additional subphrases, wherein the additional subphrases are selected for storage based on a minimum frequency score (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents. The minimum frequency score is seen as minimum of 40 different documents).

As to claim 5 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 2.
In addition Koperda teaches further comprising: 
storing, by the one or more computing devices, the document map and the suggestions map in an additional memory instance, wherein suggesting the subphrase from the suggestions map comprises obtaining the suggestions map from the memory instance or the additional memory instance based on a load of the memory instance and the additional memory instance (Par. 0446 and par. 0447 Koperda discloses phrase and created phrases. The created phrases are a collection of words from the phrase minus the excluded words. The created phrases are seen as the suggestion map).

As to claim 6 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 1.
In addition Koperda teaches further comprising: calculating, by the one or more computing devices, a frequency score of the subphrase based on a frequency of words in the subphrase (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents).


As to claim 8 Koperda teaches a system, comprising: 
a memory configured to store operations (Par. 0015 Koperda discloses a RAM); and one or more processors configured to perform the operations (Par. 0070 Koperda discloses a processor);, the operations comprising: breaking a document on a punctuation mark to create a fragment (Fig. 6 and Par. 0478 Koperda discloses acquiring documents of interest (401) and performing document analysis (403) on the documents. Par. 0438 Koperda discloses during document analysis the phrase is identified as hyphen phrase. The hyphen phrase is seen as punctuation mark. Par. 106 Koperda discloses hyphen phrase breaks words into parts);
Koperda does not teach but Zhilyaev teaches breaking the fragment on a stop-word to create a phrase filtering out the stop-word (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases);
generating a set of subphrases of the phrase (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases);
Koperda and Zhilyaev are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Koperda to include the next word indexing of Zhilyaev, to increase the number of unique set of words. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results and remove non-relevant words (Col. 2 Lines 14-45 Zhilyaev).
Koperda in combination with Zhilyaev does not teach but Yadav teaches wherein the set of subphrases comprises all  combinations of 1 to n consecutive words of the phrase where n is determined as the number of words in the phrase (Par. 0371 Yadav discloses matching each possible n-gram (consecutive n words) for various values of n). The each possible n-gram is seen as all combinations 1 to n. The example of two words will lead to 2 various n-gram consecutive);
Koperda and Yadav are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Yadav to include the next word of Yadav, to generate better database queries. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results (Par. 0040 Yadav).
Zhilyaev teaches scoring, by the one or more computing devices, a frequency of a subphrase of the set of subphrases against subphrases of a first classification document and subphrases of a second classification document, wherein the subphrase has a highest frequency score in the document (Col. 20 Lines 2-10 Zhilyaev discloses determining the number of times the phrase appears in a document. Col. 20 Lines 61-66 Zhilyaev discloses classifying documents into classifications.  Col. 21 Lines 15-45 Zhilyaev discloses determining a score for the phrase to decide based upon a threshold which clusters (classification) that phrase belongs.  Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score);
determining, by the one or more computing devices, that the frequency of the subphrase is higher relative to the first classification document than the second classification document (Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score. The clusters that are not removed from association are seen as the higher subphrase);
 and assigning, by the one or more computing devices, a classification of the first classification document to the document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrase is classified into the five clusters that are most relevant. The first classification is seen as one of the five clusters);
Koperda teaches and mapping, by the one or more computing devices, the document to a document map based on the classification (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords. Par. 0298 and Par. 0301 Koperda discloses only words that appear in 1%-10% appear for analysis. Par. 0318 Koperda discloses indexing phrases should be constructed from high frequency single term components).

As to claim 9 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation of claim 8.
In addition Koperda teaches further comprising: 
storing the document map in a memory instance (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords); 
storing the subphrase as a key value of a suggestions map in the memory instance; and suggesting the subphrase from the suggestions map based on matching a character sequence from a search input to a character sequence of the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. The keywords are seen as the subphrase. Par. 0446 and par. 0447 Koperda discloses phrase and created phrases. The created phrases are a collection of words from the phrase minus the excluded words. The created phrases are seen as the suggestion map).

As to claim 10 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 9.
In addition Koperda teaches the operations further comprising: suggesting the document from the document map when the search input matches the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. Koperda discloses identifying documents that have a document frequency above n/100 are deemed as acceptable. The keywords are seen as the subphrase).

As to claim 11 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 9.
In addition Koperda teaches wherein storing the document map in the memory instance comprises: storing the document map including a plurality of additional subphrases, wherein the additional subphrases are selected for storage based on a minimum frequency score (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents. The minimum frequency score is seen as minimum of 40 different documents).

As to claim 12 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 9.
In addition Koperda teaches the operations further comprising: storing the document map and the suggestions map in an additional memory instance, wherein suggesting the subphrase from the suggestions map comprises obtaining the suggestions map from the memory instance or the additional memory instance based on a load of the memory instance and the additional memory instance (Par. 0446 and par. 0447 Koperda discloses phrase and created phrases. The created phrases are a collection of words from the phrase minus the excluded words. The created phrases are seen as the suggestion map).

As to claim 13 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 8.
In addition Koperda teaches the operations further comprising: calculating a frequency score of the subphrase based on a frequency of words in the subphrase (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents).

As to claim 15 Koperda teaches a computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising: 
breaking a document on a punctuation mark to create a fragment (Fig. 6 and Par. 0478 Koperda discloses acquiring documents of interest (401) and performing document analysis (403) on the documents. Par. 0438 Koperda discloses during document analysis the phrase is identified as hyphen phrase. The hyphen phrase is seen as punctuation mark. Par. 106 Koperda discloses hyphen phrase breaks words into parts);
Koperda does not teach but Zhilyaev teaches breaking the fragment on a stop-word to create a phrase filtering out the stop-word (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases);
generating a set of subphrases of the phrase  (Col. 20 Lines 18-20 Zhilyaev discloses removing the stop words from text to generate phrases.);
Koperda and Zhilyaev are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Koperda to include the next word indexing of Zhilyaev, to increase the number of unique set of words. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results and remove non-relevant words (Col. 2 Lines 14-45 Zhilyaev).
Koperda in combination with Zhilyaev does not teach but Yadav teaches wherein the set of subphrases comprises all combinations of 1 to n consecutive words of the phrase where n is determined as the number of words in the phrase (Par. 0371 Yadav discloses matching each possible n-gram (consecutive n words) for various values of n). The each possible n-gram is seen as all combinations 1 to n. The example of two words will lead to 2 various n-gram consecutive);
Koperda and Yadav are analogous art because they are in the same field of endeavor, phrase processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the word and fragment processing of Yadav to include the next word of Yadav, to generate better database queries. The suggestion/motivation to combine is that it would be obvious to try in order to return more relevant results (Par. 0040 Yadav).
Zhilyaev teaches scoring, by the one or more computing devices, a frequency of a subphrase of the set of subphrases against subphrases of a first classification document and subphrases of a second classification document, wherein the subphrase has a highest frequency score in the document (Col. 20 Lines 2-10 Zhilyaev discloses determining the number of times the phrase appears in a document. Col. 20 Lines 61-66 Zhilyaev discloses classifying documents into classifications.  Col. 21 Lines 15-45 Zhilyaev discloses determining a score for the phrase to decide based upon a threshold which clusters (classification) that phrase belongs.  Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score); 
determining, by the one or more computing devices, that the frequency of the subphrase is higher relative to the first classification document than the second classification document (Col. 22 Lines 1-10 Zhilyaev discloses clusters that have values which fall below a threshold value are removed from association with the phrase. The score is seen as the frequency.  The threshold is seen as highest frequency score. The clusters that are not removed from association are seen as the higher subphrase);
 and assigning, by the one or more computing devices, a classification of the first classification document to the document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrase is classified into the five clusters that are most relevant. The first classification is seen as one of the five clusters);
Koperda teaches and mapping, by the one or more computing devices, the document to a document map based on the classification (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords. Par. 0298 and Par. 0301 Koperda discloses only words that appear in 1%-10% appear for analysis. Par. 0318 Koperda discloses indexing phrases should be constructed from high frequency single term components).

As to claim 16 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation of claim 15.
In addition Koperda teaches the operations further comprising: storing the document map in a memory instance (Par. 0478 Koperda discloses a document index database is created that creates an index to each source document for SearchWords); 
storing the subphrase as a key value of a suggestions map in the memory instance; and suggesting the subphrase from the suggestions map based on matching a character sequence from a search input to a character sequence of the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. The keywords are seen as the subphrase. Par. 0446 and par. 0447 Koperda discloses phrase and created phrases. The created phrases are a collection of words from the phrase minus the excluded words. The created phrases are seen as the suggestion map).

As to claim 17 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 16.
In addition Koperda teaches the operations further comprising: suggesting the document from the document map when the search input matches the subphrase (Par. 0305 Koperda discloses identifying keywords that reference a document and using those identified keywords to perform a search to locate related documents. Koperda discloses identifying documents that have a document frequency above n/100 are deemed as acceptable. The keywords are seen as the subphrase).

As to claim 18 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 16.
In addition Koperda teaches wherein storing the document map in the memory instance comprises: storing the document map including a plurality of additional subphrases, wherein the additional subphrases are selected for storage based on a minimum frequency score (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents. The minimum frequency score is seen as minimum of 40 different documents).

As to claim 19 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 15.
In addition Koperda teaches the operations further comprising: calculating a frequency score of the subphrase based on a frequency of words in the subphrase (Par. 0383 Koperda discloses a using words to identify documents that appear in a minimum of 40 different documents).

As to claim 21 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 15.
In addition Zhilyaev teaches wherein: the subphrases of the first classification document comprise a first subphrase and a second subphrase and the subphrases of the second classification document comprise the first subphrase and the second subphrase, wherein usage of the first subphrase occurs with a higher frequency relative to the first classification document than the second classification document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrases is classified into the five clusters that are most relevant. The document can have multiple subphrases that are ranked in the same order for classifications. The first classification is seen as one of the five clusters); 
and the subphrase of the set of subphrases is the first subphrase; the method further comprising: scoring, by the one or more computing devices, a frequency of a different subphrase of the set of subphrases against the second subphrase of the first classification document and the second second subphrase of the second classification document, wherein the different subphrase is the second subphrase (Col. 21 Lines 33-47 Zhilyaev discloses counting the number of phrases within each cluster of documents);
determining, by the one or more computing devices, that the frequency of the different subphrase is closer to a frequency of the second subphrase in the first classification document than a frequency of second subphrase in the second classification document; and wherein assigning the classification of the first classification document to the document is based on the frequency of the subphrase of the set of subphrases and the frequency of the different subphrase of the set of subphrases (Col. 21 Lines 33-47 Zhilyaev discloses assiing the phrase to the cluster with the top 5 highest clusters).

As to claim 22 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 8.
In addition Zhilyaev teaches wherein: the subphrases of the first classification document comprise a first subphrase and a second subphrase and the subphrases of the second classification document comprise the first subphrase and the second subphrase, wherein usage of the first subphrase occurs with a higher frequency relative to the first classification document than the second classification document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrases is classified into the five clusters that are most relevant. The document can have multiple subphrases that are ranked in the same order for classifications. The first classification is seen as one of the five clusters);  
and the subphrase of the set of subphrases is the first subphrase; the operations further comprising: scoring a frequency of a different subphrase of the set of subphrases against the second subphrase of the first classification document and the second second subphrase of the second classification document, wherein the different subphrase is the second subphrase (Col. 21 Lines 33-47 Zhilyaev discloses counting the number of phrases within each cluster of documents); 
determining that the frequency of the different subphrase is closer to the frequency of the second subphrase in the first classification document than a frequency of second subphrase in the second classification document; and wherein assigning the classification of the first classification document to the document is based on the frequency of the subphrase of the set of subphrases and the frequency of the different subphrase of the set of subphrases (Col. 21 Lines 33-47 Zhilyaev discloses assiing the phrase to the cluster with the top 5 highest clusters).


As to claim 23 Koperda in combination with Zhilyaev and Yadav teaches each and every limitation claim 15.
In addition Zhilyaev teaches wherein: the subphrases of the first classification document comprise a first subphrase and a second subphrase and the subphrases of the second classification document comprise the first subphrase and the second subphrase, wherein usage of the first subphrase occurs with a higher frequency relative to the first classification document than the second classification document (Col. 22 Lines 20-24 Zhilyaev discloses the sub-phrases is classified into the five clusters that are most relevant. The document can have multiple subphrases that are ranked in the same order for classifications. The first classification is seen as one of the five clusters);  
and the subphrase of the set of subphrases is the first subphrase; the operations further comprising: scoring a frequency of a different subphrase of the set of subphrases against the second subphrase of the first classification document and the second second subphrase of the second classification document, wherein the different subphrase is the second subphrase (Col. 21 Lines 33-47 Zhilyaev discloses counting the number of phrases within each cluster of documents);
determining that the frequency of the different subphrase is closer to the frequency of the second subphrase in the first classification document than a frequency of second subphrase in the second classification document; and wherein assigning the classification of the first classification document to the document is based on the frequency of the subphrase of the set of subphrases and the frequency of the different subphrase of the set of subphrases (Col. 21 Lines 33-47 Zhilyaev discloses assiing the phrase to the cluster with the top 5 highest clusters).





Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  September 29, 2021Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159